Supplement Dated May 22, 2013 To The Current Prospectus and Statement of Additional Information ING GoldenSelect Generations Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF AND IMPORTANT INFORMATION REGARDING A FUND SUBSTITUTION The following information directly below only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Contrafund ® Portfolio. The Securities and Exchange Commission issued an order to permit the ING USA Annuity and Life Insurance Company and its Separate Account B to replace, effective on or about July 12, 2013 (the “Substitution Effective Date”), the Fidelity ® VIP Contrafund ® Portfolio (“Replaced Fund”) with the ING Large Cap Growth Portfolio (“Substitute Fund”). The following lists important information regarding the upcoming fund substitution: · Prior to the Substitution Effective Date, and for thirty days thereafter you may transfer amounts allocated to the subaccount that invests in the Replaced Fund to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). · On the Substitution Effective Date, your investment in the subaccount that invests in the Replaced Fund will automatically become an investment in the subaccount that invests in the Substitute Fund with an equal total net asset value. · You will not incur any fees or charges or any tax liability because of the substitution, and your Contract value immediately before the substitution will equal your Contract value immediately after the substitution. · The overall expenses of the Substitute Fund are less than the overall expenses of the Replaced Fund. The fees and expenses of the Substitute Fund are more fully described in the Substitute Fund’s summary prospectus. · The investment objective and policies of the Substitute Fund are similar to the investment objective and policies of the Replaced Fund. The investment objective of the Substitute Fund, along with information about the Substitute Fund's investment adviser/subadviser, are more fully described in the Substitute Fund’s summary prospectus. · Prior to the Substitution Effective Date you will be sent a fund summary prospectus for the Substitute Fund. Read this summary prospectus carefully before deciding what to do with amounts allocated to the Subaccount that invests in the Substitute Fund. If you have not received one, or if you need another copy, please contact our Customer Service Center at 1-800-366-0066. · After the Substitution Effective Date, the subaccount investing in the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future Contract prospectus or supplements to the Contract prospectus. IMPORTANT INFORMATION REGARDING THE COMPANY Information about the ING USA Annuity and Life Insurance Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: ING USA Annuity and Life Insurance Company (“ING USA”) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. Until May 7, 2013, ING USA was a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial services holding company based in The Netherlands. ING USA X.28679-13W Page 1 of 9 May 2013 is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including ING USA (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013 ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS The following table reflects investment portfolio name changes since the date of your last prospectus supplement. Fund Name Changes Former Fund Name New Fund Name Invesco Van Kampen V.I. American Franchise Fund Invesco V.I. American Franchise Fund ING Davis New York Venture Portfolio ING Columbia Contrarian Core Portfolio ING Invesco Van Kampen Comstock Portfolio ING Invesco Comstock Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Invesco Growth and Income Portfolio ING Pioneer Fund Portfolio ING Multi-Manager Large Cap Core Portfolio The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in any of the investment portfolios listed below may leave their contract value in these investments. Closed Investment Portfolios Columbia Small Cap Value Fund ING Index Plus Large Cap Portfolio Fidelity ® VIP Contrafund ® Portfolio ING Index Plus MidCap Portfolio Fidelity ® VIP Equity-Income Portfolio ING Index Plus SmallCap Portfolio Invesco V.I. American Franchise Fund ING JPMorgan Small Cap Core Equity Portfolio ProFund VP Bull ING Large Cap Growth Portfolio (Class S) ProFund VP Europe 30 ING Limited Maturity Bond Portfolio ProFund VP Rising Rates Opportunities ING PIMCO High Yield Portfolio ING Clarion Real Estate Portfolio ING Multi-Manager Large Cap Core Portfolio* ING Growth and Income Portfolio (Class S) ING SmallCap Opportunities Portfolio *Effective on May 1, 2013 the Fund Subadviser changed to: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company Open Investment Portfolios - Description of Underlying Funds During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract. They are listed in this appendix, plus any Fixed Interest Allocation that is available. You bear the entire investment risk for amounts you allocate to any investment portfolio, and you may lose your principal. There is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. The following table reflects the current investment portfolios that are open and available to new premiums and transfers under your Contract, effective May 1, 2013, along with each portfolio’s investment adviser/subadviser and investment objective. Please refer to the funds prospectuses for more detailed information. Fund prospectuses may be obtained free of X.28679-13W Page 2 of 9 May 2013 charge from our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SEC’s website (http://www.sec.gov), or by contacting the SEC Public Reference Room at (202) 942-8090 or call (800) SEC-0330. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549-0102. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the fund’s summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective BlackRock Global Allocation V.I. Fund Seeks to provide high total return through a fully managed investment policy utilizing U.S. and foreign equity, debt and money Investment Adviser: BlackRock Advisors, LLC market instruments, the combination of which will be varied from Investment Subadviser: BlackRock Investment time to time both with respect to types of securities and markets in Management, LLC; BlackRock International Limited response to changing market and economic trends. ING American Funds Asset Allocation Portfolio Seeks high total return (including income and capital gains) consistent with preservation of capital over the long term. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds International Portfolio Seeks to provide you with long-term growth of capital. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds World Allocation Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Asset Allocation Committee ING Baron Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: BAMCO, Inc. ING BlackRock Health Sciences Opportunities Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Advisors, LLC ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Investment Management, LLC ING Bond Portfolio Seeks to provide maximum total return through income and capital appreciation. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC X.28679-13W Page 3 of 9 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Clarion Global Real Estate Portfolio Seeks high total return consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Investment Subadviser: CBRE Clarion Securities LLC ING Columbia Contrarian Core Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Advisors, LLC ING Columbia Small Cap Value II Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Investment Advisers, LLC ING DFA World Equity Portfolio Seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Dimensional Fund Advisors LP ING FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Fidelity Management & Research Company * FMR SM is a service mark of Fidelity Management & Research Company ING Franklin Income Portfolio Seeks to maximize income while maintaining prospects for capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Franklin Advisers, Inc. ING Franklin Mutual Shares Portfolio Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC Investment Subadviser: Franklin Mutual Advisers, LLC ING Franklin Templeton Founding Strategy Portfolio Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC ING Global Resources Portfolio A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services, LLC Investment Subadviser: ING Investment Management Co. LLC X.28679-13W Page 4 of 9 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Growth and Income Portfolio (Class ADV) Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities convertible into common Investment Adviser: ING Investments, LLC stocks. It is anticipated that capital appreciation and investment Investment Subadviser: ING Investment Management income will both be major factors in achieving total return. Co. LLC ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a diversified Investment Adviser: ING Investments, LLC portfolio consisting primarily of debt securities. It is anticipated Investment Subadviser: ING Investment Management that capital appreciation and investment income will both be major Co. LLC factors in achieving total return. ING International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of a widely accepted International Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Invesco Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Mid Cap Value Portfolio Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio (Class ADV) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC X.28679-13W Page 5 of 9 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Large Cap Value Portfolio Seeks growth of capital and current income. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Liquid Assets Portfolio Seeks a high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Marsico Capital Management, LLC ING MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with the prudent Investment Adviser: Directed Services LLC employment of capital. Secondarily seeks reasonable opportunity Investment Subadviser: Massachusetts Financial for growth of capital and income. Services Company ING MFS Utilities Portfolio Seeks total return. Investment Adviser: Directed Services LLC Investment Subadviser: Massachusetts Financial Services Company ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Morgan Stanley Global Franchise Portfolio A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Morgan Stanley Investment Management Inc. ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: OppenheimerFunds, Inc. ING PIMCO Total Return Bond Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC X.28679-13W Page 6 of 9 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Pioneer Investment Management, Inc. ING Retirement Conservative Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a conservative level of risk relative to Investment Adviser: Directed Services LLC the other ING Retirement Portfolios. Asset Allocation Committee ING Retirement Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to Investment Adviser: Directed Services LLC be greater than that of ING Retirement Moderate Growth Portfolio. Asset Allocation Committee ING Retirement Moderate Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to Investment Adviser: Directed Services LLC be greater than that of ING Retirement Moderate Portfolio but less Asset Allocation Committee than that of ING Retirement Growth Portfolio. ING Retirement Moderate Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to Investment Adviser: Directed Services LLC be greater than that of ING Retirement Conservative Portfolio but Asset Allocation Committee less than that of ING Retirement Moderate Growth Portfolio. ING Russell™ Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Growth Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell™ Large Cap Value Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Value Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell™ Mid Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Midcap ® Growth Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Mid Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Midcap ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC X.28679-13W Page 7 of 9 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Russell TM Small Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell 2000 ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Small Company Portfolio Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of companies with smaller Investment Adviser: ING Investments, LLC market capitalizations. Investment Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and prudent investment risk. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Investment Counsel, LLC ING Templeton Global Growth Portfolio Seeks capital appreciation. Current income is only an incidental consideration. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Global Advisors Limited ING U.S. Bond Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Barclays Capital U.S. Aggregate Bond Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC X.28679-13W Page 8 of 9 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING WisdomTree SM Global High-Yielding Equity Index Seeks investment returns that closely correspond to the price and Portfolio * yield performance, (before fees and expenses) of the WisdomTree SM Global High-Yielding Equity Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC * WisdomTree SM is a servicemark of WisdomTree Investments Effective July 12, 2013, this fund will change its name to ING Global Value Advantage Portfolio, and at that time will change its investment objective to: Seeks long-term growth of capital and current income. X.28679-13W Page 9 of 9 May 2013 Supplement Dated May 22, 2013 To The Current Prospectus and Statement of Additional Information Wells Fargo ING Landmark Wells Fargo ING Opportunities Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF AND IMPORTANT INFORMATION REGARDING A FUND SUBSTITUTION The following information directly below only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Contrafund ® Portfolio. The Securities and Exchange Commission issued an order to permit the ING USA Annuity and Life Insurance Company and its Separate Account B to replace, effective on or about July 12, 2013 (the “Substitution Effective Date”), the Fidelity ® VIP Contrafund ® Portfolio (“Replaced Fund”) with the ING Large Cap Growth Portfolio (“Substitute Fund”). The following lists important information regarding the upcoming fund substitution: · Prior to the Substitution Effective Date, and for thirty days thereafter you may transfer amounts allocated to the subaccount that invests in the Replaced Fund to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). · On the Substitution Effective Date, your investment in the subaccount that invests in the Replaced Fund will automatically become an investment in the subaccount that invests in the Substitute Fund with an equal total net asset value. · You will not incur any fees or charges or any tax liability because of the substitution, and your Contract value immediately before the substitution will equal your Contract value immediately after the substitution. · The overall expenses of the Substitute Fund are less than the overall expenses of the Replaced Fund. The fees and expenses of the Substitute Fund are more fully described in the Substitute Fund’s summary prospectus. · The investment objective and policies of the Substitute Fund are similar to the investment objective and policies of the Replaced Fund. The investment objective of the Substitute Fund, along with information about the Substitute Fund's investment adviser/subadviser, are more fully described in the Substitute Fund’s summary prospectus. · Prior to the Substitution Effective Date you will be sent a fund summary prospectus for the Substitute Fund. Read this summary prospectus carefully before deciding what to do with amounts allocated to the Subaccount that invests in the Substitute Fund. If you have not received one, or if you need another copy, please contact our Customer Service Center at 1-800-366-0066. · After the Substitution Effective Date, the subaccount investing in the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future Contract prospectus or supplements to the Contract prospectus. X.WELLS-13GW Page 1 of 8 May 2013 IMPORTANT INFORMATION REGARDING THE COMPANY Information about the ING USA Annuity and Life Insurance Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: ING USA Annuity and Life Insurance Company (“ING USA”) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. Until May 7, 2013, ING USA was a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including ING USA (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013 ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS The following table reflects investment portfolio name changes since the date of your last prospectus supplement. Fund Name Changes Former Fund Name New Fund Name Invesco Van Kampen V.I. American Franchise Fund Invesco V.I. American Franchise Fund ING Davis New York Venture Portfolio ING Columbia Contrarian Core Portfolio ING Invesco Van Kampen Comstock Portfolio ING Invesco Comstock Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Invesco Growth and Income Portfolio ING Pioneer Fund Portfolio ING Multi-Manager Large Cap Core Portfolio The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in any of the investment portfolios listed below may leave their contract value in these investments. Closed Investment Portfolios Columbia Small Cap Value Fund Wells Fargo VT Intrinsic Value Fund Fidelity ® VIP Contrafund ® Portfolio Wells Fargo VT Omega Growth Fund Invesco V.I. American Franchise Fund Wells Fargo VT Small Cap Growth Fund ProFund VP Bull Wells Fargo VT Total Return Bond Fund ProFund VP Europe 30 ING Growth and Income Portfolio (Class S) ProFund VP Rising Rates Opportunities ING Large Cap Growth Portfolio (Class S) Wells Fargo VT Index Asset Allocation Fund ING MidCap Opportunities Portfolio ING SmallCap Opportunities Portfolio Open Investment Portfolios During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract, plus any Fixed Interest Allocation that is available. You bear the entire investment risk for amounts you allocate to any investment portfolio, and you may lose your principal. There is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. X.WELLS-13GW Page 2 of 8 May 2013 The following table reflects the investment portfolios that are, effective May 1, 2013, open and available to new premiums and transfers under your Contract, along with each portfolio’s investment adviser/subadviser and investment objective. Please refer to the funds prospectuses for more detailed information. Fund prospectuses may be obtained free of charge from our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SEC’s website (http://www.sec.gov), or by contacting the SEC Public Reference Room at (202) 942-8090 or call (800) SEC-0330. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, 100 F Street, N.E., Room 1580, Washington, D.C. 20549-0102. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the fund’s summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective Fidelity ® VIP Equity-Income Portfolio Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which exceeds the Investment Adviser: Fidelity Management & Research composite yield on the securities comprising the S&P ® Index. Company (“FMR”) Investment Subadviser: FMRC and other investment advisers ING American Funds International Portfolio Seeks to provide you with long-term growth of capital. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING Baron Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: BAMCO, Inc. ING BlackRock Health Sciences Opportunities Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Advisors, LLC ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Investment Management, LLC ING Clarion Global Real Estate Portfolio Seeks high total return consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Investment Subadviser: CBRE Clarion Securities LLC ING Clarion Real Estate Portfolio A non-diversified Portfolio that seeks total return including capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: ING Clarion Real Estate Securities L.P. X.WELLS-13GW Page 3 of 8 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Columbia Contrarian Core Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Advisors, LLC ING Columbia Small Cap Value II Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Investment Advisers, LLC ING FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Fidelity Management & Research Company * FMR SM is a service mark of Fidelity Management & Research Company ING Franklin Income Portfolio Seeks to maximize income while maintaining prospects for capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Franklin Advisers, Inc. ING Franklin Mutual Shares Portfolio Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC Investment Subadviser: Franklin Mutual Advisers, LLC ING Franklin Templeton Founding Strategy Portfolio Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC ING Global Resources Portfolio A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services, LLC Investment Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio (Class ADV) Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: ING Investments, LLC convertible into common stocks. It is anticipated that capital Investment Subadviser: ING Investment Management appreciation and investment income will both be major factors Co. LLC in achieving total return. ING Index Plus LargeCap Portfolio Seeks to outperform the total return performance of the S&P 500 ® Index, while maintaining a market level of risk. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC X.WELLS-13GW Page 4 of 8 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Index Plus MidCap Portfolio Seeks to outperform the total return performance of the Standard and Poor’s MidCap 400 Index, while maintaining a Investment Adviser: ING Investments, LLC market level of risk. Investment Subadviser: ING Investment Management Co., LLC ING Index Plus SmallCap Portfolio Seeks to outperform the total return performance of the Standard and Poor’s SmallCap 600 Index, while maintaining a Investment Adviser: ING Investments, LLC market level of risk. Investment Subadviser: ING Investment Management Co., LLC ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a Investment Adviser: ING Investments, LLC diversified portfolio consisting primarily of debt securities. It is Investment Subadviser: ING Investment Management anticipated that capital appreciation and investment income will Co. LLC both be major factors in achieving total return. ING International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of a widely accepted International Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC ING Invesco Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. X.WELLS-13GW Page 5 of 8 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Large Cap Growth Portfolio (Class ADV) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Large Cap Value Portfolio Seeks growth of capital and current income. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Liquid Assets Portfolio Seeks a high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Marsico Capital Management, LLC ING MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with the prudent Investment Adviser: Directed Services LLC employment of capital. Secondarily seeks reasonable Investment Subadviser: Massachusetts Financial opportunity for growth of capital and income. Services Company ING MFS Utilities Portfolio Seeks total return. Investment Adviser: Directed Services LLC Investment Subadviser: Massachusetts Financial Services Company ING Morgan Stanley Global Franchise Portfolio A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Morgan Stanley Investment Management Inc. ING Multi-Manager Large Cap Core Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: OppenheimerFunds, Inc. X.WELLS-13GW Page 6 of 8 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING PIMCO High Yield Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC ING PIMCO Total Return Bond Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Pioneer Investment Management, Inc. ING Retirement Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can Investment Adviser: Directed Services LLC be expected to be greater than that of ING Retirement Moderate Asset Allocation Committee Growth Portfolio. ING Retirement Moderate Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can Investment Adviser: Directed Services LLC be expected to be greater than that of ING Retirement Moderate Asset Allocation Committee Portfolio but less than that of ING Retirement Growth Portfolio. ING Retirement Moderate Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can Investment Adviser: Directed Services LLC be expected to be greater than that of ING Retirement Asset Allocation Committee Conservative Portfolio but less than that of ING Retirement Moderate Growth Portfolio. ING Russell™ Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Growth Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell™ Large Cap Value Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Value Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC X.WELLS-13GW Page 7 of 8 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Russell™ Mid Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Midcap ® Growth Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Small Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell 2000 ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Small Company Portfolio Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of companies with Investment Adviser: ING Investments, LLC smaller market capitalizations. Investment Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and prudent Investment Adviser: Directed Services LLC investment risk. Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Investment Counsel, LLC ING Templeton Global Growth Portfolio Seeks capital appreciation. Current income is only an incidental consideration. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Global Advisors Limited ING U.S. Bond Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Barclays Capital U.S. Investment Adviser: ING Investments, LLC Aggregate Bond Index. Investment Subadviser: ING Investment Management Co. LLC X.WELLS-13GW Page 8 of 8 May 2013
